COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-10-00442-CR


ALDO SERVIN JR.                                                        APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                     ------------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                         MEMORANDUM OPINION1
                                     ------------

      Appellant Aldo Servin, Jr. timely filed a motion for new trial and a notice of

appeal from the trial court’s September 15, 2010 judgment adjudicating guilt.

The trial court subsequently timely granted Servin’s motion for new trial. See

Tex. R. App. P. 21.8(a). The granting of a motion for new trial restores the case

to its original position in the trial court. See Tex. R. App. P. 21.9. Therefore, the




      1
       See Tex. R. App. P. 47.4.
appeal has become moot, and on our own motion, we dismiss the appeal as

moot. Tex. R. App. P. 43.2(f).



                                           PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 23, 2010




                                   2